Citation Nr: 1017239	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  04-30 340	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a right foot 
disorder.

2.  Entitlement to specially adapted housing or a special 
home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his sister


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana in February 2003 and December 2004.  

The Veteran, his spouse, and his sister appeared at a Travel 
Board hearing before the undersigned Veterans Law Judge (VLJ) 
in January 2007.  The case was remanded in March 2008 to 
obtain records of the Social Security Administration (SSA) 
and, as to the claim for specially adapted housing or a 
special home adaptation grant, for compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  The case 
has now been returned to the Board for appellate 
consideration.  Also, in March 2008 a Board decision found 
that there was no clear and unmistakable error (CUE) in a 
Board decision in January 1972 which denied service 
connection for a right foot condition.  

The Veteran submitted additional evidence in the form of 
duplicate service treatment records, and his service 
representative waived initial RO review of such evidence in 
writing in the April 2010 Post-Remand Brief.  Thus, the Board 
will review the evidence in deciding the instant matters.  
See 38 C.F.R. § 20.1304(c) (2009).  


FINDINGS OF FACT

1.  In January 1972 the Board denied service connection for a 
right foot condition and a March 2008 Board decision found 
that there was no clear and unmistakable error in the January 
1972 denial of service connection for a right foot condition.  

2.  The evidence received since the Board's January 1972 
decision, when considered with the evidence previously of 
record, does not relates to an unestablished fact necessary 
to support the claim and does not raise a reasonable 
possibility of substantiating the claim for service 
connection for service connection for a right foot condition. 

3.  The Veteran is not service-connected for any disability.  


CONCLUSIONS OF LAW

1.  The January 1972 Board decision denying service 
connection for a right foot condition is final.  38 U.S.C.A. 
§ 7104(b) (West 2002); 38 C.F.R. §§ 20.1100(a), 20.1104 
(2009).  

2.  The additional evidence submitted since the January 1972 
Board decision is not new and material, and the claim of 
service connection for a right foot condition is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.1105 (2009).  

3.  Specially adapted housing or a special home adaptation 
grant is denied.  38 U.S.C.A. § 2101(a) and (b) (West 2002); 
38 C.F.R. §§ 3.809, 3.809a (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.  



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Under 38 C.F.R. § 3.159, VA must request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claims.

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004). 

With respect to the application to reopen the claim for 
service connection for a right foot disorder, the Veteran was 
provided with pre-adjudication VCAA notice by letter, dated 
in October 2004.  He was notified of the evidence needed to 
substantiate a claim of service connection, namely, evidence 
of an injury, disease, or event causing an injury or disease 
during service; evidence of current disability; and evidence 
of a relationship between the current disability and the 
injury, disease, or event causing an injury or disease during 
service.  He was also notified that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that he could submit private medical records or authorize 
VA to obtaining private medical records on his behalf.  
Further, he was notified of the reason for the prior denial 
of his claim which was that the claimed disability had 
existed prior to service and had not been aggravated during 
service.  He was also informed that he would not be afforded 
a VA examination to obtain a medical opinion unless he 
successfully reopened the claim.  

With respect to the claim for specially adapted housing or a 
special home adaptation grant, the case was remanded in March 
2008 to comply with the VCAA notice provisions.  Thereafter, 
that notice was sent by the VA Appeals Management Center in 
April 2008.  He was informed of what was required to 
substantiate that claim and that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that he could submit private medical records or authorize 
VA to obtaining private medical records on his behalf.  

The April 2008 VA AMC letter also informed the Veteran of the 
principles governing the assignment of effective dates and 
disability ratings, in compliance with the holding in 
Dingess, 19 Vet. App. 473 (2006).  

While the April 2008 notice was after the initial denial of 
the claim for specially adapted housing or a special home 
adaptation grant, an error in failing to afford a 
preadjudication notice (timing-of-notice error) can be cured 
by notification followed by readjudication.  See Mayfield v. 
Nicholson, 499 F.3d at 1323-24; Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006); Pelegrini v. Principi, 18 Vet. 
App. 112, 122-24 (2004).  A Supplemental Statement of the 
Case (SSOC) constitutes a readjudication of a claim, even if 
it states that it is not a decision on the appeal. Mayfield 
v. Nicholson, 20 Vet. App. 537, 541-42 (2006); affm'd 
Mayfield v. Nicholson, 499 F.3d 1317 (Fed.Cir. 2007) (a SSOC 
serves as a readjudication decision); see also Prickett, 
20 Vet. App. at 377-78.  Here, both claims were readjudicated 
in the September 2009 SSOC.  Moreover, as both claims are 
denied, no disability rating and effective date will be 
assigned as a matter of law.  Therefore, there can be no 
possibility of any prejudice to the veteran with respect to 
any defect in the VCAA notice required under Dingess at 19 
Vet. App. 473. See VAOPGCPREC 8-2003 (Dec. 22, 2003); Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) and Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra (38 
C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the five elements of a service 
connection claim), aff'd Hartman v. Nicholson, 483 F.3d 1311, 
2007 WL 1016989 (C.A. Fed. 2007).   

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims. 

VA has obtained the Veteran's service treatment records and 
VA treatment records.  Also, private medical treatment 
records have been obtained.  The Veteran testified in support 
of his claims as the January 2007 travel Board hearing.  A 
complete copy of the Veteran's claim file was forwarded in 
March 2005 to his then representative, an attorney.  

The Veteran was not afforded a VA examination in conjunction 
with application to reopen because a VA medical examination 
or medical opinion is not authorized unless new and material 
evidence is first presented and that is not the case here.  
Generally see 38 C.F.R. § 3.159(c)(4)(iii).  He was not 
afforded a VA examination in conjunction with this claim for 
specially adapted housing or a special home adaptation grant 
because he has no service-connected disability, which is a 
requirement for the grant of that benefit and, so, there is 
no possibility of substantiating that claim.  Generally see 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive the claim should be 
denied because of the absence of legal merit or the lack of 
entitlement under the law).  

An attempt was made to obtain the Veteran's records from the 
Social Security Administration.  The initial response that no 
records could be found but, subsequently, information was 
received that much of his records had probably been destroyed 
and those that could be located were submitted and are now on 
file.  

Here, the appropriated efforts were made to comply with the 
March 2008 Board remand.  Substantial, rather than absolute 
or strict, remand compliance is the appropriate standard for 
determining remand compliance under Stegall v. West, 11 Vet. 
App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999); 
D'Aries v. Peake, 22 Vet. App. 97 (2008).  As indicated 
above, there has been substantial compliance with the March 
2008 Board remand.  

As there is no indication that the Veteran was unaware of 
what was needed for claim substantiation nor any indication 
of the existence of additional evidence for claim 
substantiation, the Board concludes that there has been full 
VCAA compliance.  

Right Foot

In January 1972 the Board denied service connection for a 
right foot condition.  

A claim will be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.  Under 38 C.F.R. § 3.156(a), 
new evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The ultimate weight 
to be accorded evidence is a question of fact that must be 
determined based on all of the evidence on file but only 
after a claim is reopened.  Id. at 513. 

Regardless of how the RO ruled on the question of reopening, 
the Board must re-decide that matter on appeal, because 
reopening is jurisdictional.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

A final Board decision subsumes all prior rating actions 
which addressed the issue on the merits and the claim may not 
thereafter be reopened and allowed on the same factual basis; 
rather new and material evidence must be presented to reopen 
the claim.  38 U.S.C.A. §§ 5108, 7104(b). 

Regardless of how the RO ruled on the question of reopening, 
the Board must re-decide that matter on appeal, because 
reopening is jurisdictional.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. at 513.  The ultimate weight to be 
accorded evidence is a question of fact that must be 
determined based on all of the evidence on file but only 
after a claim is reopened.  Justus at 513.  

The doctrine of the favorable resolution of doubt is not 
applicable in the reopening analysis but applies only after 
new and material evidence has been submitted to reopen a 
claim and adjudication of the claim on the merits.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1994).  

Evidence Previously Considered

In the January 19, 1972 decision, the Board noted that the 
Veteran's claimed right foot disorder had not been shown upon 
the preinduction and induction examinations in 1966.  In 
August 1967, he was hospitalized and noted to have pain, 
swelling, redness, and heat in the distal one-half of his 
right foot.  He asserted at that time that "he has had 
identical episodes in the past almost yearly as long as he 
can remember" that "always involved his right foot."  He had 
chronic trouble with what in the past had been called 
Athlete's foot and he had a history of phlebitis and no 
history of trauma.  A physical examination revealed no 
evidence of phlebitis.  He was diagnosed with tinea pedis and 
cellulitis of the right foot.  He was seen again for the same 
condition in September and October 1967.  The service 
discharge examination in August 1968 was negative for any 
pertinent information.  

Based on this evidence, the Board in 1972 found that the 
presumption of sound condition at entry had been rebutted by 
clear and unmistakable evidence of a right foot disorder that 
existed prior to service.  Although there was documented 
evidence that this disorder became symptomatic during 
service, there was no evidence of aggravation since the 
symptoms manifested during service were acute exacerbations 
characteristic of the basic pathology.  The Board in 1972 
denied the claim on the basis that a preexisting right foot 
disorder was not incurred in or aggravated by service.  

The pertinent Findings of Fact made by the Board in January 
1972 were:

1.  Preinduction and induction examinations were 
negative for ... a right foot condition.  

2.  It was recorded for clinical purposes during 
service that the veteran experienced numerous 
episodes of ... right foot problems from an early 
age.  

3.  There was no increase during service in the 
severity of the preexisting ... right foot 
condition.  

Additional Evidence

The additional evidence received since the 1972 Board 
decision includes copies of service treatment records which 
were previously on file and, so, are not new.  

The Veteran underwent VA hospitalization in January and 
February 1985 for a cerebrovascular accident.  An examination 
revealed that he had atopic dermatitis of both lower 
extremities and left-sided weakness.  

Records obtained from the Social Security Administration 
reflect that the Veteran had a seizure disorder, possible due 
to his past CVA, and neurological residuals of the CVA which 
affected the upper and lower left extremities.  

VA treatment records show that in June 2002 the Veteran had 
pain and numbness of both lower extremities due to bilateral 
lower extremity peripheral vascular disease (PVD).  An August 
2002 treatment record shows that he had an above-the-knee 
amputation of the left leg in July 2002.  He complained of 
having chronic swelling, redness, and pain since the 1960s.  
He had a history of peripheral vascular disease (PVD).  He 
was concerned that his right leg might need amputation.  In 
December 2004 it was noted that he had a history of chronic 
venous insufficiency of the right lower extremity.  In 
December 2005 it was reported that he had had swelling of the 
right lower extremity for several years.  Testing that month 
confirmed vascular impairment in the right lower extremity 
and the diagnosis was PVD.  In September 2007 it was noted 
that he had recently had an above-the-knee amputation of the 
right leg.  

At the January 2007 travel Board hearing the Veteran 
testified that during service he had been hospitalized in 
Germany for disability of the right foot but that treating 
physician during service did not know what was wrong with 
him.  Pages 3 and 4 of the transcript of that hearing.  The 
service entrance examination had found nothing wrong with his 
right foot.  Page 6.  His disability of the right foot had 
its onset during active service and had continued thereafter.  
Page 8.  His left leg had been amputated.  Page 9.  He was 
not receiving VA pension benefits only because he was 
receiving Social Security benefits and his income was 
excessive.  Pages 10 and 11.  He had lost the use of his 
right leg and could only walk by using crutches.  Page 12.  

Records of the Veteran's hospitalization at the Rapides 
Regional Medical Center in August and September 2007 when he 
underwent amputation of the right leg above-the-knee are on 
file.  

Analysis

The additional evidence shows more than postservice treatment 
for PVD which affected both lower extremities and, 
apparently, affected the left lower extremity more than the 
right lower extremity inasmuch as the Veteran's left leg was 
amputated above-the-knee prior to the amputation of the right 
leg above-the-knee.  Even assuming, without conceding, that 
the Veteran's symptoms of the right foot during service were 
due to PVD, the updated VA treatment and private treatment 
records are not new and material.  See Cornele v. Brown, 6 
Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 
(1994) (medical evidence that merely documents continued 
diagnosis and treatment of disease, without addressing the 
crucial matter of medical nexus, does not constitute new and 
material evidence).  

Here, even if the Veteran had had complaints relative to the 
right leg since the 1960s, as reported in some additional 
records, neither this history nor any of the other 
additionally received evidence addresses the crucial question 
which was the basis for the denial of the claim for a right 
foot disorder by the Board in 1972.  That question was one of 
aggravation.  Virtually none of the additionally received 
evidence addresses the question of inservice aggravation.  
Thus, even that additionally received evidence which was not 
previously on file, to the extent that it is new, is not 
material.  

In sum, the additional evidence is not new and material and, 
so, does not raise a reasonable possibility of substantiating 
the claim.  As the additional evidence is not new and 
material, the claim is not reopened.  

Specially Adapted Housing or Special Home Adaptation Grant

38 U.S.C. § 2010 provides as follows: 

(a) Acquisition of Housing With Special Features.- 
       
        (1) Subject to paragraph (3), the Secretary may assist a 
disabled veteran described in paragraph (2) in acquiring a 
suitable housing unit with special fixtures or movable 
facilities made necessary by the nature of the veteran's 
disability, and necessary land therefor. 
        
        (2) A veteran is described in this paragraph if the 
veteran is entitled to compensation under chapter 11 of this 
title for a permanent and total service-connected disability 
that meets any of the following criteria: 
        (A) The disability is due to the loss, or loss of use, 
of both lower extremities such as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair. 
        (B) The disability is due to- 
        (i) blindness in both eyes, having only light 
perception, plus 
        (ii) loss or loss of use of one lower extremity. 
        (C) The disability is due to the loss or loss of use of 
one lower extremity 
        together with- 
        (i) residuals of organic disease or injury; or 
        (ii) the loss or loss of use of one upper extremity, 
        which so affect the functions of balance or propulsion 
as to preclude 
locomotion without the aid of braces, crutches, canes, 
or a wheelchair. 
        (D) The disability is due to the loss, or loss of use, 
of both upper extremities 
such as to preclude use of the arms at or above the 
elbows. 
        (E) The disability is due to a severe burn injury (as 
determined pursuant to 
        regulations prescribed by the Secretary). 

        (3) The regulations prescribed under subsection (d) 
shall require that assistance under paragraph (1) may be 
provided to a veteran only if the Secretary finds that- 
        (A) it is medically feasible for the veteran to reside 
in the proposed housing 
        unit and in the proposed locality; 
        (B) the proposed housing unit bears a proper relation to 
the veteran's present 
        and anticipated income and expenses; and 
        (C) the nature and condition of the proposed housing 
unit are such as to be 
        suitable to the veteran's needs for dwelling purposes. 

(b) Adaptations to Residence of Veteran.- 

        (1) Subject to paragraph (3), the Secretary shall assist 
any disabled veteran described in paragraph (2) (other than a 
veteran who is eligible for assistance under subsection 
(a))- 
        (A) in acquiring such adaptations to such veteran's 
residence as are 
        determined by the Secretary to be reasonably necessary 
because of such 
        disability; or 
        (B) in acquiring a residence already adapted with 
special features determined 
        by the Secretary to be reasonably necessary for the 
veteran because of such 
        disability. 
        (2) A veteran is described in this paragraph if the 
veteran is entitled to compensation under chapter 11 of this 
title for a permanent and total service-connected disability 
that meets any of the following criteria: 
        (A) The disability is due to blindness in both eyes with 
5/200 visual acuity or 
        less. 
        (B) The disability includes the anatomical loss or loss 
of use of both hands. 
        (C) The disability is due to a severe burn injury (as so 
determined). 
        (3) Assistance under paragraph (1) may be provided only 
to a veteran who the Secretary determines- 
        (A) is residing in and reasonably intends to continue 
residing in a residence 
        owned by such veteran or by a member of such veteran's 
family; or 
        (B) if the veteran's residence is to be constructed or 
purchased, will be 
        residing in and reasonably intends to continue residing 
in a residence owned 
        by such veteran or by a member of such veteran's family.  

(c) Regulations.- Assistance under this section shall be 
provided in accordance with such regulations as the Secretary 
may prescribe. 

Under 38 C.F.R. § 3.809 a certificate of eligibility for 
assistance in acquiring specially adapted housing under 38 
U.S.C. 2101(a) may be extended to a veteran if the following 
requirements are met: 

(a) Service.  Active military, naval or air 
service after April 20, 1898, is required.  
Benefits are not restricted to veterans with 
wartime service. 

(b) Disability.  The disability must have been 
incurred or aggravated as the result of service as 
indicated in paragraph (a) of this section and the 
veteran must be entitled to compensation for 
permanent and total disability due to:

(1) The loss, or loss of use, of both lower 
extremities, such as to preclude locomotion 
without the aid of braces, crutches, canes, or 
a wheelchair, or

(2) Blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of 
use of one lower extremity, or  

(3) The loss or loss of use of one lower 
extremity together with residuals of organic 
disease or injury which so affect the functions 
of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, 
canes, or a wheelchair.  

(4) The loss or loss of use of one lower 
extremity together with the loss of loss of use 
of one upper extremity which so affect the 
functions of balance or propulsion as to 
preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair.  

(c) Duplication of benefits.  The assistance 
referred to in this section will not be available 
to any veteran more than once.

(d) ``Preclude locomotion.''  This term means the 
necessity for regular and constant use of a 
wheelchair, braces, crutches or canes as a normal 
mode of locomotion although occasional locomotion 
by other methods may be possible. 

Under 38 C.F.R. § 3.809a, a certificate of eligibility for 
assistance in acquiring necessary special home adaptations, 
or, on or after October 28, 1986, for assistance in acquiring 
a residence already adapted with necessary special features, 
under 38 U.S.C. 2101(b) may be issued to a veteran who served 
after April 20, 1898, if the following requirements are met:

(a) The veteran is not entitled to a certificate 
of eligibility for assistance in acquiring 
specially adapted housing under Sec. 3.809 nor 
had the veteran previously received assistance in 
acquiring specially adapted housing under 38 
U.S.C. 2101(a).  A veteran who first establishes 
entitlement under this section and who later 
becomes eligible for a certificate of eligibility 
under Sec. 3.809 may be issued a certificate of 
eligibility under Sec. 3.809.  However, no 
particular type of adaptation, improvement, or 
structural alteration may be provided to a 
veteran more than once. 

(b) The veteran is entitled to compensation for 
permanent and total disability which (1) is due 
to blindness in both eyes with 5/200 visual 
acuity or less, or (2) includes the anatomical 
loss or loss of use of both hands.

(c) The assistance referred to in this section 
will not be available to any veteran more than 
once.

Here, the Veteran is not service-connected for any 
disability.  For pension purposes his qualifying disabilities 
are bronchial asthma, rated 10 percent disabling; and a right 
foot condition, including tinea pedis and recurrent 
cellulitis, rated noncompensable disabling; residuals of a 
cerebrovascular accident, rated 70 percent disabling; an 
above-the-knee amputation of the left leg, rated 60 percent 
disabling; a postoperative right inguinal scar, rated 
noncompensably disabling; and a healed lumbar scar, also 
rated noncompensably disabling.  

As stated above, 38 U.S.C.A. § 2101(a) and 38 C.F.R. § 3.809 
require not only that the Veteran be in receipt of pension 
benefits but he have service connected disability.  Here, the 
Veteran is not service-connected for any disability.  

Under 38 U.S.C.A. § 2101(b) and 38 C.F.R. § 3.809a, to 
qualify a veteran must be entitled to compensation for 
permanent and total disability which (1) is due to blindness 
in both eyes with 5/200 visual acuity or less, or (2) 
includes the anatomical loss or loss of use of both hands.  
Here, the Veteran does not have blindness in both eye, with 
visual acuity of 5/200 or less, nor does he have anatomical 
loss or loss of use of both hands.  The Board acknowledges 
that Veteran's statements that he had had both legs amputated 
above the knees.  However, he is not service-connected for 
this or for any other disability.  Congress, by enacting 
38 U.S.C. § 2101 has limited awards of specially adapted 
housing or a special home adaptation grant to consideration 
only of service-connected disabilities.  

Accordingly, as a matter of law the Veteran is not entitled 
to specially adapted housing or a special home adaptation 
grant.  In a case such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the claim 
is denied.  






ORDER

As new and material evidence has not been presented, the 
claim of service connection for a right foot disorder is not 
reopened. 

The claim for specially adapted housing or a special home 
adaptation grant is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


